DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed March 29, 2021 which is a continuing reissue of application 16/192,555, which is a reissue of application 14/959,583 (U.S. Patent No. 9,725,841, published August 8, 2017).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-23 were published in US Patent 9,725,841.  A preliminary amendment was filed concurrently with the application on March 29, 2021.  By way of the preliminary amendment, original claims 1-23 were cancelled and new claims 24-33 were added. Therefore, claims 24-33 are currently pending in the application.  
Claims
The present reissue includes new claims 24-33.  Independent claim 24 is reproduced below. 
24. (New) A washing machine comprising:
a cabinet;
an upper frame disposed at an upper portion of the cabinet, the upper frame comprising;
an opening to load laundry therethrough,
a detergent supply inlet to supply detergent, a bleaching agent, or a fabric conditioner therethrough, and
a locking hole;
a door configured to close the opening, the door including a locking member configured to be inserted through the locking hole; and
a door locking device disposed at the upper frame and configured to restrain the door from being opened when locked, the door locking device comprising:
a first mounting unit disposed on a portion of the upper frame defining the locking hole;
a second mounting unit coupled to the first mounting unit such that the portion of the upper frame is disposed between the first mounting unit and the second mounting unit; and
a locking switch coupled to the second mounting unit and including a sliding
member configured to restrain the locking member of the door.



Oath/Declaration
The following is a quote from MPEP 1414(D)(1),(2):
(1) Where a continuation reissue application is filed with a copy of the reissue oath/declaration from the parent reissue application, and the parent reissue application is not to be abandoned, the reissue oath/declaration should be accepted by the Office of Patent Application Processing (OPAP) without further evaluation, because it is an oath/declaration, albeit improper under 35 U.S.C. 251. The examiner should, however, reject the claims of the continuation reissue application under 35 U.S.C. 251  as being based on an oath/declaration that does not identify an error being corrected by the continuation reissue application, and should require a new oath/declaration. See 37 CFR 1.175(f)(2)  for reissue applications filed on or after September 16, 2012, and pre-AIA  37 CFR 1.175(e)  for reissue applications filed before September 16, 2012. One of form paragraphs 14.01.01, 14.01.02, or 14.01.03 may be used. If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).

(2) Where a continuation reissue application is filed with a copy of the reissue oath/declaration from the parent reissue application, and the parent reissue application is, or will be abandoned, the copy of the reissue oath/declaration should be accepted by the Office of Patent Application Processing (OPAP), and the examiner should check to ensure that the oath/declaration identifies an error which is still being corrected in the continuation application. For reissue applications filed before September 16, 2012, pursuant to pre-AIA  37 CFR 1.175(b)(1), for any error corrected via the preliminary amendment which is not covered by the oath or declaration submitted in the parent reissue application, applicant must submit a supplemental oath/declaration stating that such error arose without any deceptive intention on the part of the applicant. See MPEP § 1414.03.
(Emphasis examiner)

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: The error statement on which Patent Owner relies, is the exact error statement used in the previous reissue proceeding (16/192,555, declaration filed 10/8/2020), for which this continuing reissue claims priority.
Because the previous reissue has been patented (RE 48,487)  and not abandoned, Patent Owner is required to filed a new Oath/Declaration with a different error statement, or a statement is needed to explain compliance with 37 CFR 1.175(f)(2).

Claim Rejections - 35 USC § 251
Claims 24-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 24-33 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 24-33 of prior U.S. Patent No. RE 48,487. This is a statutory double patenting rejection.
The claims (24-33) filed with the current reissue application are an exact copy of those patented claims (24-33) published in RE 48,487.

Conclusion
Claims 24-33 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. RE 48,487 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terrence R. Till/
Terrence R. Till
Reexamination Specialist
Art Unit 3993

/rds/						/GAS/
Russell D. Stormer 				Gay Ann Spahn
Reexamination Specialist			Supervisory Reexamination Specialist
AU 3993					AU 3993